Title: To Thomas Jefferson from George Jefferson, 22 December 1804
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 22d. Decr. 1804
                  
                  I received last night your favor of the 19th. and have to day delivered the letter which it contained to Wm. Brown & Co., and accepted your dft in their favor payable the 14th. of February for $416.
                  We would quite as soon you would at any time draw on us in this way as not, provided you would insert in the draft payable in United States Bank notes.
                  As our bank does not receive the notes of any other bank we frequently find great difficulty in turning them into specie; for which reason, together with our conceiving that a payment for goods, in Bank notes, ought to be deemed satisfactory—we proposed to accept this dft in that way—but which McCredie peremptorily refused to receive.
                  I mention this more for your future government, and to let you know how unaccommodating this house is to their customers, to whom they sell goods at such enormous profits—than with any other view; as the present draft will be of no sort of consequence.
                  I thought it the more hard in these people, as without any particular stipulation, we have always been glad to receive payments from them in notes; but I have generally observed, that those who are least punctual themselves, are most rigid with others.
                  Your last dft was paid in my absence; without Lilly’s dft being taken in—M  having stated that he had forwarded it to you with his receipt.—Be pleased to inform me whether this is so—as I should not be surprised at his turning out to be a second Moran.
                  The mahogony has arrived, but is not yet forwarded. 
                  I am Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               